Citation Nr: 0531151	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-31 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953 and from July 1954 to March 1970.  He died in 
February 1998, and the appellant is the surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota.  During the course of the appeal, the veteran's 
claims file and the appellant's claim was transferred to the 
VA Regional Office in St. Paul, Minnesota (RO).


FINDINGS OF FACT

1.  In an April 1999 rating decision, the VA Regional Office 
in Phoenix, Arizona, denied entitlement to service connection 
for the cause of the veteran's death.  The appellant was 
notified of this decision in May 1999 and did not appeal.

2.  Evidence received since the April 1999 unappealed rating 
decision is so significant that it must be considered to 
fairly decide the merits of the claim.

3.  The veteran died in February 1998, and the immediate 
cause of death was pneumonia, due to or as a consequence of 
astrocytoma.

4.  At the time of the veteran's death, service connection 
was not in effect for any disability, and there is no medical 
evidence showing that a disability of service origin caused 
or contributed to the veteran's death.

5.  An astrocytoma was not shown in service and is not 
otherwise related to service, and a tumor, thrombosis, or 
hemorrhage of the brain was not shown within one year of 
separation from service. 

6.  Pneumonia was not shown in service and is not otherwise 
related to service, and active tuberculosis was not shown 
within one year of separation from service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for the cause of the veteran's death is 
new and material, and therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  A disability incurred in or aggravated by active service, 
or which could be presumed to have been incurred in service, 
did not cause the veteran's death and did not contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1310, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
regulations are inapplicable in this case because the 
veteran's claim to reopen was received in June 2001.  In any 
event, the claim is herein reopened, and the duty to assist 
turns to consideration of the underlying cause of death 
claim.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Prior to the initial adjudication of the 
claim, VA notified the appellant by a letter dated in July 
2001 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  She was advised 
that it was her responsibility to either send pertinent 
medical records from private physicians or to provide a 
properly executed release so that VA could request the 
records for her.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
RO indicated that the veteran's service medical records from 
his first period of active service were likely destroyed, 
presumed to have been lost in a 1973 fire at the National 
Personnel Records Center (NPRC) facility located in St. 
Louis, Missouri.  The veteran's separation examination report 
and report of medical history for his first period of active 
service are in the claims file, and they indeed appear 
damaged by fire.  VA has a heightened duty in these cases.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In this case, VA has satisfied its heightened duty to assist.  
There are no adequately identified, outstanding records 
requiring further development.  The claims file contains all 
available service records for both periods of active duty, as 
well as all identified post-service medical records.  The 
appellant contends that the duty to assist in obtaining 
evidence has not been met in this case because VA has not 
requested evidence pertinent to the claim, such as treatment 
records from overseas military hospitals.  There is, however, 
no indication that such records even exist.  In August 2001, 
the appellant acknowledged that she had no idea whether the 
veteran had hospital records overseas.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (explaining the duty 
to assist is not a license for a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim).  Furthermore, there is 
no reference in the available medical evidence that the 
veteran underwent any pertinent treatment not already 
documented in the claims file.

That the veteran is deceased establishes a current disability 
in this case.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  This does not by itself trigger VA's obligation 
under § 5103A(d) of providing a medical examination or 
obtaining a medical opinion.  Compare Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), with Charles v. Principi, 16 Vet. 
App. 370 (2002).  The evidentiary record does not show that 
the certified causes of death were associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or were otherwise 
associated with military service.  See 38 C.F.R. 
§ 3.159(c)(4).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the duty 
to notify and assist reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

New and material

In April 1999, the RO denied entitlement to service 
connection for the cause of the veteran's death, and notice 
of the decision was sent to the appellant in May 1999.  She 
did not disagree with the decision within one year of 
notification, and that decision is final.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. §§ 20.302, 20.1103.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The RO indicated in its April 1999 rating decision that it 
had considered the veteran's "lightweight" file, to include 
service medical records dated from July 1954 to October 1970.  
It appears that additional service medical records, such as 
the enlistment and separation examination reports for the 
veteran's first period of service, were obtained and 
associated with the claims file subsequent to the April 1999 
rating decision.  Evidence from the service department that 
was presumably misplaced but now located, such as this, is 
the very sort of evidence contemplated in the regulation as 
new and material.  See 38 C.F.R. § 3.156(c).   

Accordingly, the evidence received subsequent to the April 
1999 rating decision is new and material and serves to reopen 
the appellant's claim.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.156(a).

Cause of death

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  For certain chronic disorders, 
including brain tumors, brain hemorrhages, brain thrombosis, 
and active tuberculosis, service connection may be granted if 
the disease becomes manifest to a compensable degree within 
one year following separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

The veteran died in February 1998 at the age of 67, and his 
Certificate of Death shows the immediate cause of death as 
pneumonia, due to or as a consequence of astrocytoma.  At the 
time of the veteran's death, service connection was not in 
effect for any disability.

The appellant primarily contends the veteran's brain tumor, 
diagnosed months prior to his death as an astrocytoma, is 
related to his military service because the veteran underwent 
surgical repair for a brain tumor in service at some time 
prior to their marriage in 1958.  The evidence of record, 
however, does not show a brain tumor was incurred in service 
or within the one-year presumptive period after service 
separation.  

Although treatment records from the veteran's first period of 
active service are not in the claims file, the December 1953 
separation examination report indicates no clinical 
abnormalities of any system, and no significant or interval 
history was noted.  In a December 1953 report of medical 
history, the veteran denied ever having any operation, and he 
specifically denied having or ever having a tumor, growth, 
cyst, or cancer.  He also denied having or ever having a 
respiratory problem, including tuberculosis.  Periodic 
service examination reports thereafter, and the veteran's 
accompanying reports of medical history, all fail to document 
any history of a diagnosis or treatment for a respiratory or 
brain disorder.  The appellant has stated that she observed a 
scar on the veteran's head; however, the only service medical 
evidence involving head treatment is a June 1963 treatment 
note for a laceration wound the veteran sustained from a 
falling steel cable that struck his parietal region.  There 
was no artery or nerve involvement; the wound was cleansed 
and stitched, and there was no follow-up treatment.

There are no medical records dated in the years immediately 
following service, and the Certificate of Death indicates the 
approximate interval between the onset of pneumonia and death 
was two weeks.  The approximate interval between the onset of 
astrocytoma and death was indicated as "unknown" on the 
death certificate, but the post-service treatment records 
clearly establish an initial diagnosis in mid-1997, within a 
year of the veteran's death.  Additionally, these records 
also fail to note any past history of a brain tumor.  Despite 
specific treatment and evaluation of the brain in 1997, to 
include a computed axial tomography scan, the veteran in 
October 1997 only reported a medical history remarkable for 
hypertension.  He denied other medical problems or ever 
having surgery.  In the absence of any competent evidence to 
the contrary, the evidence indicates that the veteran's 
pneumonia and astrocytoma began many years after service and 
are not otherwise related to service.

Under 38 U.S.C.A. § 1154(b) (West 2002), a combat veteran's 
assertions of an event during combat are to be presumed true 
if consistent with the time, place and circumstances of such 
service.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
In October 2003, the appellant argued the veteran is entitled 
to the combat presumption set forth under 38 U.S.C.A 
§ 1154(b).  Assuming for sake of argument the veteran is 
entitled to the combat presumption, application of this 
provision does not support the claim.  The veteran did not 
make a lay statement tending to suggest his brain tumor began 
in service.  As discussed above, the service and post-service 


medical evidence documents the veteran denying a history 
positive for a tumor or for any surgery.

The Board has considered the appellant's assertions and lay 
statement as to the etiology of the veteran's cause of death, 
but neither the Board nor laypersons can render opinions 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In this case, the competent and probative 
evidence shows the veteran died from an acute bout of 
pneumonia brought on by an astrocytoma, and these 
disabilities were not related to service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2005).  The preponderance of the evidence 
is against the appellant's claim, and it must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


